The new landlord, on November 27, 1923, gave the tenant written notice that from and after January 1, 1924, the monthly rental of the premises would be $500 instead of $125 as theretofore. The tenant, although protesting, as may be assumed from the evidence, on January 2 and again on January 7, 1924, that the rental should be $125 and not $500, nevertheless failed to vacate the premises and remained in possession thereof throughout the month of January, 1924. The authorities seem to be agreed that when a landlord gives a tenant reasonable notice of an increase in the rental and the tenant without making objection continues in possession, an implication of fact arises that the tenant acquiesces in and agrees to the increased rental; but they are not in accord as to what the legal result is when the tenant, after receiving notice of the increase in rental, objects thereto but nevertheless continues in the occupancy and use of the premises. It is held by some, and Tiffany says (2 Tiffany L.  T. 1490) that the weight of authority is to this effect, that when the tenant makes objection there is no room for an inference of assent to the new terms proposed by the landlord and that, in spite of the fact that the tenant insists on continuing to hold possession, *Page 40 
all that the landlord can recover from the tenant is what the courts shall adjudge to be a reasonable rental and not the amount prescribed by the landlord. The reasoning of these authorities does not appeal to me as sound. I prefer the reasoning of those that hold to the contrary. The land is the property of the landlord and as between him and the tenant who holds merely from month to month it is his to do with as he pleases after the proper termination of the existing tenancy. He may, upon giving reasonable notice or the notice required by any statute on the subject, terminate the tenancy and cause the tenant to vacate or he may, permitting the tenant to continue as such, raise the rental to any figure desired by him, — always upon giving reasonable notice of the change. If he determines upon the latter course it then rests with the tenant either to accept the new terms or to vacate the premises. He must do either the one or the other; and cannot, with or without the aid of the courts, prescribe what he or they may deem to be a proper rental and under the rental so fixed continue in possession against the wish of the landlord. It is immaterial, therefore, whether the tenant in this instance objected on January 2 or on January 7; having remained in possession throughout the month of January, he is liable for the rent as fixed by the landlord. If he did not wish to pay that much rent, he should have vacated the premises.
In Griffin v. Knisely, 75 Ill. 411, 417, the court, after remarking that it was conceded by the appellant that "if he had held over, after notice of the terms, without objection, he might be held responsible upon the contract", said: "But what difference can his objection make? The property belonged to appellee and he surely might charge for its use what he pleased. If appellant was not willing to accede to his terms, he should have left the property. He had no right to remain in possession *Page 41 
against appellee's wishes and force him to accept himself as a tenant, on the same terms that he held the property the preceding year. Notwithstanding his objection to appellee's terms, inasmuch as appellee did not, upon his urging his objections, consent to modify them, his subsequent holding over raises the presumption that he finally concluded to accede to them."
Upon this ground, therefore, and not upon the ground stated in the majority opinion, I think that the verdict in the sum of $500 should be sustained. Upon the other issues considered I concur in the views of the majority.